Case 20-11789-KHK     Doc 136     Filed 07/14/21 Entered 07/14/21 14:47:23           Desc Main
                                 Document      Page 1 of 3

                               UNITED STATES BANKRUPTCY COURT
                                            FOR THE
                                 EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division

        In the Matter of:

        KEITH ALAN BRYAN                                      Chapter 13
        AND
        DORRI ALLYSON BRYAN                                   Case No. 20-11789-KHK

                            Debtors

                                OBJECTION TO CLAIM
                           NOTICE OF OBJECTION TO CLAIM
                                        AND
                   NOTICE OF SCHEDULED HEARING ON THIS OBJECTION

        To:    LoanCare, LLC                              Keith Alan Bryan
               3637 Sentara Way                           Dorri Allyson Bryan
               Virginia Beach, VA 23452                   21067 St. Louis Rd.
                                                          Middleburg, VA 20117
               M. Christine Maggard
               Attorney for LoanCare, LLC                 Ronald J. Aiani
               Brock & Scott, PLLC                        Attorney for Debtors
               484 Viking Dr., Ste. 203                   86 East Lee Street
               Virginia Beach, VA 23452                   Warrenton, VA 20186

               C T Corporation System
               Registered Agent for LoanCare, LLC
               4701 Cox Rd., Ste. 285
               Glen Allen, VA 23060

               You have filed a claim in the amount of $358,844.91 (arrearage of $41,690.45)
        with a Court claim number of 3 in this Chapter 13 case.
               Thomas P. Gorman, Chapter 13 Trustee, has filed this objection to your filed claim
        and asks that the remaining balance be disallowed as it is an unliquidated secured claim
        and relief from the stay has been granted by Order entered March 24, 2021. No claim for
        the unsecured or deficiency balance has been filed.
               Your claim may be reduced, modified or eliminated. You should read these
        papers carefully and discuss them with your attorney, if you have one. (If you do not
        have an attorney, you may wish to consult one.)
               If you do not wish the court to grant the relief sought in the motion, or if you want
        the court to consider your views on the motion, then on or before five business days prior
        to the hearing date, you or your attorney must:
Case 20-11789-KHK    Doc 136     Filed 07/14/21 Entered 07/14/21 14:47:23             Desc Main
                               Document       Page 2 of 3
        Objection to Claim, page 2
        20-11789-KHK, Keith Alan and Dorri Allyson Bryan

               File with the court a written response with supporting memorandum as required by
               Local Bankruptcy Rule 9013-1(H). Unless a written response and supporting
               memorandum are filed and served by the date specified, the Court may deem any
               opposition waived, treat the motion as conceded, and issue an order granting the
               requested relief without further notice or hearing. If you mail your response to the
               court for filing, you must mail it early enough so the court will receive it on or before
               five business days prior to the scheduled hearing. You must mail a copy to the persons
               listed below.

        REMOTE HEARING INFORMATION:

        Due to the COVID-19 public health emergency, no in-person hearings are being held.

        This hearing will take place remotely through Zoom on the date and time scheduled herein.

        To appear at the hearing, you must send, by email, a completed request form (the “Zoom
        Request Form”), which is available on the Court’s internet website at www.vaeb.courts.gov,
        on the page titled, “Temporary Emergency Provisions Regarding ZoomGov Remote
        Proceeding Access Information.” Email your completed Zoom Request Form to the email
        address listed for the Judge assigned to the case. Following receipt of your Zoom Request
        Form, Court staff will respond to the email address from which the request was submitted
        with additional information on how to participate through Zoom.

        *** The email address shall be used only to submit Zoom Request Forms. No other matters or
        requests will be considered by Court staff, and under no circumstances will any such matters
        or requests be brought to the Judge’s attention. Failure to comply with these instructions may
        result in appropriate action, including but not limited to the imposition of sanctions. ***

        PLEASE NOTE: You MUST submit the Zoom Request Form no later than two (2) business
        days prior to this hearing. Any documentary evidence the parties wish to present at the
        hearing must be filed with the Court in advance of the hearing.

               Attend the hearing to be held on August 26, 2021 at 1:30 p.m., in Courtroom III on
               the 3rd floor, United States Bankruptcy Court, 200 South Washington Street,
               Alexandria, VA 22314. If no timely response has been filed opposing the relief
               requested, the court may grant the relief without holding a hearing.

               A copy of any written response must be mailed to the following persons:
                                      Thomas P. Gorman
                                      300 North Washington Street, Suite 400
                                      Alexandria, VA 22314

                                      Clerk of the Court
                                      United States Bankruptcy Court
                                      200 South Washington Street
                                      Alexandria, VA 22314
Case 20-11789-KHK     Doc 136    Filed 07/14/21 Entered 07/14/21 14:47:23             Desc Main
                               Document       Page 3 of 3
        Objection to Claim, page 3
        20-11789-KHK, Keith Alan and Dorri Allyson Bryan

               If you or your attorney do not take these steps, the court will decide that you do not
        oppose objection to your claim.

        Date: July 14, 2021                                  ___/s/ Thomas P. Gorman___
                                                             Thomas P. Gorman
                                                             Chapter 13 Trustee
                                                             300 North Washington Street, #400
                                                             Alexandria, VA 22314
                                                             (703) 836-2226
                                                             VSB 26421

                                       CERTIFICATE OF SERVICE

                I hereby certify that I have this 14th day of July, 2021, served via ECF to authorized
        users or mailed a true copy of the foregoing Objection to Claim, Notice of Objection, and
        Notice of Hearing to the parties listed in the heading hereof.


                                                             /s/ Thomas P. Gorman_____
                                                             Thomas P. Gorman
